OPINION ON MOTION FOR REHEARING
In a supplemental brief in support of its motion for rehearing, Harris County directs our attention to the recent opinion of the Texas Supreme Court in Evans v. Illinois Employers Insurance of Wausau, 790 S.W.2d 302 (Tex.1990). The county contends that our ruling on points of error one through three in our original opinion, e.g., that there was evidence that McCoy was on a special mission at the time of the accident, is in conflict with the holding of the Texas Supreme Court in Evans. We agree.
In Evans, a workers’ compensation case, the issue was whether the two employees had been on a special mission for their employer at the time their vehicle was struck by a train. Under the terms of the employer’s contract with the Army Corps of Engineers, all employees working on the job were required to attend safety meetings every Monday morning at a point 7½ miles south of the job site. On the Friday before the accident, the two employees had been instructed by their supervisor to attend the safety meeting early the following Monday morning, at which time their pay was to begin. The two employees were driving directly from their homes to the meeting when their vehicle collided with a train.
The Texas Supreme Court concluded that because the employees’ attendance was “an integral part of the job, and not a special mission, travel to the safety meeting was simply travel to work.” The court noted that an employee may have more than one fixed place of employment, and that the time and place of employment can change “according to the nature of his work.” Evans, 790 S.W.2d at 304. The court found that both employees had to return to work on Monday morning, “from wherever they happened to be,” and since their trip home on Friday was made for purely personal reasons, their return trip to work was not in furtherance of their employer’s affairs. Id. at 305. The court opined that if the employees had been injured while enroute from the safety meeting to their primary work site, those injuries would have been covered. But, said the court, because neither employee had begun work, their injuries fell squarely within the “coming and going rule,” precluding them from recovering workers’ compensation benefits. Thus, the court stated that required safety meet*527ings were “not special missions,” but rather a ‘‘regularly scheduled part of each employee’s job.” Id. at 305.
In view of the Texas Supreme Court’s ruling in Evans, we conclude that our holding in this case was erroneous. We therefore grant Harris County’s motion for rehearing, sustain Harris County’s points of error one, two, and three, and hold that the evidence shows as a matter of law that McCoy was not on a special mission at the time of the accident.
Accordingly, we reverse the judgment of the trial court and render judgment that the plaintiff take nothing.